Title: From George Washington to William Hambly, 1 September 1799
From: Washington, George
To: Hambly, William



Sir,
Mount Vernon Septr 1st 1799

I have been duly honoured with your favour of the 13th of April from Falmouth, accompanying what I persuade myself will (when opened) be found to be, a very fine Cheese; as all which I have had from you, have proved.
For this additional evidence of your kind, and polite attention to me, I pray you to accept my gratitude and thanks.
Unsuccessful in my first attempt to get a few (Virginia) Hams to you, I am making another trial—through the medium of Messrs Thompson & Veitch—and hope they will meet a better fate than the last.
For your obliging wishes respecting me I feel very sensibly. I

reciprocate them cordially—and am Sir Your Obliged and Most Obedt Hble Servt

Go: Washington

